Citation Nr: 1208467	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to October 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied claims for service connection for cervical and lumbar spine disorders.  The Veteran filed a timely notice of disagreement (NOD) regarding these claims and accordingly was provided a statement of the case (SOC) on March 18, 2005.  But in his substantive appeal (on VA Form 9) received in April 2005, he stated that he only wanted to continue appealing the claim concerning his lumbar spine disorder.  However, on May 2, 2005, so within 60 days of the issuance of that SOC, he submitted medical evidence relating to his cervical spine disorder claim, and the RO resultantly issued a supplemental SOC (SSOC) in June 2005.  The Board therefore finds that, following receipt of that SOC in March 2005, his filing of the May 2005 statement satisfied the statutory and regulatory requirements of a substantive appeal as it clearly evidenced his belief that he was entitled to service connection for a cervical spine disorder.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  He therefore completed the steps necessary to perfect his appeal of this claim to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The RO also has considered this claim as timely appealed as it has continued to issue SSOCs concerning this claim in response to the submission of additional evidence.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal even where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).


Another RO decision since issued in November 2011, however, granted the claim for service connection for a lumbar spine disorder.  And the Veteran has not, in response, separately appealed either the initial rating or effective date assigned for this disability, so the claim concerning this disability is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

A still additional claim for a total disability rating based on individual unemployability (TDIU) conversely was denied in November 2011, and the Veteran has not appealed the denial of that claim either, so it also is not before the Board, even accepting that in certain instances a TDIU claim is not a claim separate and apart from an increased-rating claim but, instead, a derivative claim and alternative means of obtaining additional compensation for service-connected disability or disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

As support for the claim concerning his cervical spine disorder, the Veteran testified at a videoconference hearing in January 2012 before the undersigned Veterans Law Judge of the Board.

This remaining claim, however, requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has at some point since the filing his claim; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In testimony during his recent January 2012 hearing, the Veteran acknowledged being in a motor vehicle accident (MVA) in 1960, prior to his military service, and to not having required or received any treatment for his cervical spine during his service.  Despite initial suggestions otherwise, he therefore admitted there had not been any aggravation during his service of pre-existing disability.  But in other testimony during his hearing, he also indicated this is not the basis of his claim; instead, he is alleging his cervical spine disorder is secondary to already
service-connected disability.

Service connection also is permissible on this secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).

Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show:  (1) the Veteran has the claimed disability and (2) that it was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When determining whether service connection is warranted, all potential theories of entitlement, direct, presumptive, and secondary must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

In further discussing during his hearing why he believes his cervical spine disorder (which he described as a "nerve problem") is secondary to service-connected disability, he testified that medical personnel at a VA facility in Los Angeles, California, had informed him that an altered gait on account of his 
service-connected left ankle disability had caused his cervical spine disorder.

His VA treatment records in the file do not convey this opinion proffered that his cervical spine disorder was either caused or aggravated by his service-connected left ankle disability.  And the connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence of the type needed to substantiate this claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This supporting opinion is crucial to this claim because supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Veteran therefore should be apprised that he should obtain and submit (or provide sufficient information so VA can obtain for him) this alleged opinion of the VA health care provider who purportedly has indicated the cervical spine disorder was caused or aggravated by the service-connected left ankle disability.


Accordingly, this claim is REMANDED for the following action:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his cervical spine disorder.  Obtain all additional medical treatment records that are not already on file.  Enlist his assistance in obtaining these records, including by providing any necessary authorizations.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

*Specifically inform him that he should submit the written opinion of any medical health care provider that has told him that his cervical spine disorder, whatever the specific underlying diagnosis (and assuming there is one) was either caused or aggravated by his service-connected left ankle disability.  Also inform him that VA will assist him in obtaining this necessary opinion if he provides sufficient information to contact the doctor that has this belief.

2.  Then readjudicate this claim in light of all additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

